Exhibit 16.1 January 31, 2013 U.S. Securities & Exchange Commission Office of the Chief Accountant treet, NE Washington, DC 20549 Ladies and Gentlemen I have read the statements included under Item 4.01 in the Form 8-K filing dated January 31, 2013 of Drinks Americas Holdings, Ltd. (the “Company”) to be filed with the Securities and Exchange Commission and I agree with such statements insofar as they relate to our dismissal. Very truly yours, /s/ Bernstein & Pinchuk LLP Bernstein & Pinchuk LLP New York, New York January 31, 2013
